 OPERATING ENGINEERS,LOCAL 370InternationalUnion of Operating Engineers, LocalNo 370, AFL-CIO (Associated General Contrac-tors of America,Inc., Inland Empire Chapter)andErnest Bailey. Case19-CB-2340June 10, 1976SUPPLEMENTAL DECISION AND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn May 1, 1975, the National Labor RelationsBoard issued an Order in the above-entitled proceed-ing in which it,inter alia,adopted the findings, con-clusions, and recommendations of AdministrativeLaw Judge Richard D Taplitz as contained in hisattached Decision of March 6, 1975, and orderedthat Respondent take the action set forth in the Ad-ministrative Law Judge's recommended Order' TheAdministrative Law Judge had concluded that Re-spondent violated Section 8(b)(1)(A) and (2) of theAct by refusing to refer Bailey to employmentthrough its exclusive hiring hall on and after May 24,1974, because Bailey owed dues to a sister union,Local 302, and ordeied that Respondent make Baileywhole for any loss of earnings suffered on and afterMay 24, 1974, by reason of Respondent's unlawfulrefusal to refer him to workThereafter,on October 7, 1975, InternationalUnion of Operating Engineers, Local 370, AFL-CIO, Ernest Bailey, and the General Counsel of theNational Labor Relations Board entered into a stipu-lation in lieu of backpay hearing in which they stipu-lated and agreed to certain facts The parties agreedthat the stipulation should constitute the entire rec-ord in this caseMoreover, they waived a backpayhearing before an Administrative Law Judge, themaking of findings of fact and conclusions of law byan Administrative Law Judge, and issuance of anAdministrative Law Judge's Decision, and submittedthe case for findings of fact, conclusions of law, andan appropriate order by the BoardOn October 16, 1975, the Board issued an OrderApproving Stipulation and Transferring Proceedingto the Board Thereafter, the General Counsel andRespondent filed briefsOn March 31, 1976, in response to an informalrequest by the National Labor Relations Board foradditional information, the parties entered into asupplemental stipulation in lieu of backpay hearingin which they agreed that the supplemental stipula-iOrder of May 1, 1975, not reportedin volumesof theBoard's Decisionsand Orders641tion plus the October 7, 1975, stipulation should con-stitute the entire record in this matterPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the entire record herein,including the briefs, and makes the following find-ingsRespondent discriminatorily refused to refer Bai-ley for employment through its exclusive hiring hallmaintainedpursuant to a collective-bargainingagreementwith Associated General Contractors ofAmerica, Inc, Inland Empire Chapter 2 In accor-dance with the agreement's referral procedure, appli-cants' initial employment with a given contractor isgoverned by their position on an out-of-work list 3Under the recall or call-back provision of the AGCagreement, however, persons are eligible to be re-quested back for subsequent openings with a prioremployer "without regard to the requested man'splace on the out-of-work list " 4 "Request" dispatchesare at the discretion of an individual's prior employ-erWhether, for purposes of computing backpay due,Bailey should be credited only with general dis-patches given other individuals who bypassed him onthe out-of-work list, or whether he should also becredited with subsequent "recall" or "call-back" dis-patches these individuals received pursuant to thecontract's recall provision, is the sole issue to be de-cided hereRespondent has already forwarded toBailey the sum of $1,642 20, plus interest,' which theparties agreed correctly represents earnings lost byBailey during the backpay period if Bailey is creditedonly with general dispatches given other employeeswho bypassed him on the out-of-work list GeneralCounsel,however,assertsthatanadditional$8,250 88 in backpay is due, plus interest, a figurewhich the parties agree is due Bailey if he is entitledto the earnings of these other employees who wererecalled pursuant to the terms of the agreement be-tween Respondent and the AGCContrary to the General Counsel's contention,Respondent's brief, filed subsequent to the initial Oc-tober 7, 1975, stipulation, asserts that only the gener-2Hereinafter referred to as AGC3The out-of-work list is divided into three groupings which are based onan employees length of service with employers in the collective-bargainingunitAt the time of the unfair labor practices, Bailey was entitled to registeron the ` B out-of-work list but is now entitled to "A' list dispatch4 Sec 5(F)(3) of the AGC agreement statesRequests by employers for a particular man previously employed bythe employer and who has been laid off or terminated by the employerwithin three years previous to the request shall be honored withoutregard to the requested man s place on the out-of-work list5Bailey was forwarded a total of $1,73649224 NLRB No 94 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDal dispatch formula is appropriate and that, accord-ingly, the sum of $1,642 20, plus interest, is the totalamount of backpay due Bailey Stressing that thegeneral dispatch plus "recall" formula is based onspeculation and uncertainty, Respondent argues thatan employee's recall pattern is based on the subjec-tive whims of an employer and that there are no ob-jective standards to indicate whether Bailey wouldhave been recalled to any jobFrom the March 31, 1976, supplemental stipula-tion which was submitted after the parties' filing ofbriefs,6 it now seems apparent that while Baileywould not have received every "request" dispatchobtained by employees who bypassed him on theout-of-work list he would have received a consider-able number In this vein, the record reflects that, atall times material herein, Bailey has been listed onRespondent's out-of-work list as a dozer/loader op-erator There is no evidence that Bailey is not as wellqualified as other individuals dispatched during thistime period for dozer/loader jobs From September1973 through March 1976,7 Bailey was initially dis-patched to three separate employers Two of thoseemployers, or 67 percent, subsequently requestedBailey's dispatch pursuant to the recall provision oftheAGC agreement S While the record regardingBailey's request dispatches is thus limited, it doesprovide an objective basis for assessing his recall pat-ternThat Bailey would not have received 100 per-cent, or perhaps even 67 9 percent of the "request"dispatches of employees who bypassed him on theout-of-work list does not support Respondent's claimthat Bailey is only entitled to a backpay figure basedupon a general dispatch formula For as we have of-ten noted in backpay cases, we refuse to give Re-spondent the benefit of uncertainties caused by itsown misconduct 10Rather, in the circumstances, we conclude thatBailey is entitled to credit for 67 percent of the "re-quest" dispatches received by employees who by-passed him on the out-of-work list In our view, thisfigure,which is based upon the only evidence pro-duced relative to Bailey's record of "request" dis-patches, can best restore the situation as nearly aspossible to that which would have obtained but for6 Although each party had an opportunityto file supplemental briefsneither did so7While this is the period reflected in the record, the backpay period startsfrom May 24, 19748 These statisticsare gleanedfrom the supplemental stipulation9It is noteworthy that for the period September 1973 through October1975,Respondent issued 703 dispatches to individuals for dozer/loaderjobs 237 of these dispatches or 34 percent, were "request'dispatches pur-suant tosec 5(F)(3), the recall provision of the AGCagreement10 See e g,Controlled Alloy, Inc and HarlinPrecisionSheet Metal FabricaLion Co, Inc208 NLRB 882 (1974),United Aircraft Corporation204 NLRB1068 (1973),Southern Household Products Company, Inc203 NLRB 881(1973)Respondent's unlawful conductAccordingly,weshall order that Respondent make payment to Baileyof an additional $5,500 58 in backpay, plus interestto the date of paymentORDERRespondent,InternationalUnion of OperatingEngineers,LocalNo 370, AFL-CIO,itsofficers,agents, and representatives,shall make Ernest Baileywhole by payment of the additional sum of $5,500 58in net backpay plus interest thereon accrued to thedate of payment at the rate of 6 percent per annum,computed in the manner specified inIsis Plumbing &Heating Co,138 NLRB 716 (1962), minus any taxwithholdings required by Federal and state lawsDECISIONSTATEMENT OF THE CASERICHARD D TAPLITZ, Administrative Law Judge Thiscase was heard at Spokane, Washington, on January 14,1975 The charge was filed on October 15, 1974, by ErnestBailey, an individual The complaint issued on November29, 1974, alleging that International Union of OperatingEngineers Local No 370, AFL-CIO, herein called Respon-dent, violated Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amendedIssueThe primary issue is whether Respondent (Local 370)violated Section 8(b)(1)(A) and (2) of the Act by refusingto refer Bailey for employment from its exclusive hiringhall because Bailey was delinquent in dues to Local 302, asister union of the same internationalAll parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs A brief whichhas been carefully considered, was filed on behalf of theGeneral CounselUpon the entire record of the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERAt all times material herein, Respondent and the Associ-ated General Contractors of America, Inc, Inland EmpireChapter, herein called the Employer, have been parties to acollective-bargaining agreement covering all persons em-ployed as operating engineers performing highway, heavybuilding, and engineering construction work by employer-members of the Employer That contract contains an ex-clusive hiring hall arrangement under which employees are OPERATING ENGINEERS,LOCAL 370referred from a hiring hall operated by Respondent Thecomplaint alleges that Bailey was unlawfully refused refer-ral from that hiring hallThe Employer is a multiemployer association incorpo-rated in the State of Washington, which exists,inter aha,for the purpose of negotiating collective-bargaining agree-ments with various labor organizations, including Respon-dent, on behalf of its employer-members During the yearimmediately preceding issuance of complaint, the employ-er-members of the Employer, in their combined purchases,caused to be transported and delivered to their places ofbusiness, building materials and other goods valued in ex-cess of $50,000, which were transported and delivered ininterstate commerce directly from States other than theStates in which said employer-members were located TheEmployer is an employer within the meaning of Section2(2) of the Act, and is engaged in commerce within themeaning of Section 2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDRespondent and Local 302 are labor organizations with-in the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The Events1The backgroundRespondent's jurisdiction extends through part of theState of Washington east of the Cascade Mountains andinto Idaho It has approximately 4,000 members and main-tains its main office in Spokane, Washington As set forthabove, Respondent has contractual relations with the Em-ployer I under which it maintains an exclusive hiring hallApplicants for work within Respondent's jurisdiction must,pursuant to the contract, be referred from Respondent'shallThe contract provides for class A, class B, and class CprioritiesThe first priority, class A, goes to operating engi-neers who have been employed by an employer party tothe agreement who has worked for such employer for 500hours during the preceding 2 years Class B status goes tooperating engineers who have engaged in such work be-tween 200 and 500 hours during that time All other ap-plicants are in the class C groups 2 Bailey has a class Bpriority 31The current contract is from June 1, 1974, to May 31 1977 The preced-ing contract was from June 1, 1973 to May 31 1974Although the contract provides for class B priority after 200 hoursRespondent's dispatcher, Glenn H Chnstilaw, testified that class B status isgranted after 250 hours3Respondent's records indicate that Bailey accrued 277 hours throughMay 1974 However, his records were not corrected to show the class Bstatus until October 21, 1974 Arthur Hansen, Respondents field represen-tative, credibly testified that the delay in the change of the records wascaused by the fact that some employers were late in reporting the hoursworked by employees The complaint alleges that Respondent discriminatedagainst Bailey in referrals since on or about May 24, 1974 The complaintalleges and the answer admits that "At all times material herein, BaileymaintainedclassB' List Applicant status' On the basis of the admission Ifind that on and after May 24, 1974, Bailey did have classB status643Under the hiring hall procedure, when an applicant ap-plies for work he fills out a registration formWhen anemployer needs employees, it calls the union hall and theunion dispatcher takes the work order The dispatchermaintains an out-of-work book whichis signedby the ap-plicant for employment After examining the qualificationsset forth in the work order, the dispatchergoesdown hisout-of-work list until he finds an applicant whose qualifica-tions meet the needs of the employer and that applicant isoffered the job Those applicants who have been out ofwork longest are on the top of the out-of-work list and aregiven first opportunity for the job within their priority clas-sification 4 The hiring hall rules provide that an applicantmust re-sign the out-of-work book every 30 days or hisname is deleted therefrom This rule is posted in the hiringhall and Bailey admits that he was aware of it In practicethe 30-day deletion rule is not always closely followed Attimes applicants are left on the list for many months, eventhough they have not re-signedLocal 302 is the Operating Engineer Union with jurisdic-tion in the Seattle,Washington, area It alsomaintains ahiring hall within its jurisdiction2 Bailey's efforts to secure employmenta The incidents before May 24, 1974Until October 31, 1972, Bailey was a member of Local302 in Seattle On that date he was suspended from mem-bership for nonpayment of dues 5 However, even after thesuspension Local 302 continued to refer Bailey from itshiring hall to some workOn April 20, 1973, Bailey went to Spokane and regis-tered with Respondent's hiring hall At that time he spoketoRespondent's business representative and dispatcherGlenn H Chnstilaw Christilaw said that some of the duesstamps were missing from Bailey's Local 302 membershipbook Bailey replied that he was in arrears in duesIn the latter part of July 1973, Bailey moved to Spokanein order to seek steady employment For some time hecontinued to work on a job he had been referred to byLocal 302 and commuted to the Seattle area During theweek of March 13, 1974, Bailey went to Respondent's Spo-kane hiring hall and spoke to the man behind the counter,JerryGreeleyHe told Greeley about his problems withLocal 302 and that as of September 1973, he owed Local302 $179, but that the amount had grown to $420 The mansuggested that Bailey get in touch with Local 302 and ob-tain an itemized statement However, Bailey was allowedto register and sign the out-of-work book Respondent'sfield representative, Arthur Hansen,6 was standing nearbyand overheard the conversation Hansen said that if Baileywere in trouble with Local 302, he was also in trouble withRespondent Greeley told Hansen that there were special4 Class A applicants are sent out beforeclass B, and class C applicants aresent out last5The nonpayment came about after a dispute between Bailey and Local302 concerning certain overtime problems and other mattersnot relevanthere6It was stipulated and I find that Hansen is an agent of Respondent 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances Hansen did not interfere with Bailey's regis-tration or his signing of the out-of-work bookThe following Monday, March 18, 1974, Bailey went toLocal 302's hiring hall in Seattle and received an itemizedstatement of dues and fees that he owed Local 302On March 19, 1974, Bailey went to the Washington StateDepartment of Labor and spoke to Associate Chief Media-torGene Miller Bailey told Miller that he was havingproblems getting work and couldn't obtain a dispatch fromSpokane Miller had no jurisdiction over such matters, butin order to be helpful he called the Union and told Hansenhe would appreciate anythingHansencould do for BaileyHansen told Miller to send Bailey over to see himThe following day, March 20, 1974, Bailey spoke toHansen at the union office Hansen said that he didn'thave any jobs available for Bailey and that he would get intouch with Whitey Langberg (the business manager of Lo-cal 302) in Seattle and see if he could work out somethingfor Bailey to pay back dues at Respondent, with Respon-dent forwarding them to Local 302 Hansen also told Bai-ley to come to the hiring hall every day and if Bailey wassitting there he (Hansen) would send him out if a job cameinOn March 22, 1974, Hansen called Bailey on the phoneand said there was a job available for Bailey if he wasexperienced operating a certain type of heavy equipmentHensen told Bailey not to accept the job unless he was anexpert on that machine Bailey did not have the type ofexperience needed so he declined the jobOn March 25, 1974, Bailey went to the hiring hall andagain spoke to Hansen Hansen said that there were nojobs at that time but that work would be coming in as theweather improvedHansengave Bailey the name of a com-pany that did not have an exclusive hiring hall in its con-tract and the names of some nonunion contractors andsuggested he go speak to themBailey was back at the hiring hall on March 28, 1974, atwhich time he spoke to Respondent's business representa-tive and dispatcher, Glenn H Christilaw Christilaw askedBailey why he had spoken to Miller and said that Millerhad nobusinesswith the Union Christilaw also said thatRespondent did not discriminate and if there was anythingthat got his dander up it was somebody hollering discrimi-nation Bailey responded that all he wanted was to go outto work Christilaw said that he would send Bailey out if ajob came inRespondent's records establish that Bailey was referredfrom Respondent's hiring hall on four separate occasionsBasedon a registration date of July 31, 1973, he was re-ferred to a short job on August 9, 1973 He signed theout-of-work list on August 14, 1973, and was referred toanother short job on August 16, 1973 He signed the listagainon August 22, 1973, but he was removed from the liston December 11, 1973, because he had not re-signed within30 days Although the hiring hall rules provide for removalafter 30 days, he was not removed for 3-1/2 monthsBailey reregistered and signed the out-of-work list againon March 15, 1974 Thereafter, he had the conversationswith the union agents as set forth aboveHe wasreferred toa short job on April 15, 1974, and was back to sign the listagain at the hiring hall on April 19, 1974 He was referredtowork on August 22 and that job lasted about threeweeksWhen it was completed, he once again signed theout-of-work list on May 16, 1974b The incidents on May 24, 1974, and thereafterAbout 9 a in on May 24, 1974, Bailey went to the dis-patch window at Respondent's hiring hall and spoke toBusinessRepresentative and Dispatcher Glenn H Christi-law Christilaw said that he was not going to dispatch Bai-ley again until Bailey had a paid up receipt from Local 302Bailey replied that Hansen had told him thathe (Hansen)was goingto try and get in touch with Whitey Langberg ofLocal 302 and see if they could work out a payment sched-uleChristilaw then said that neitherHansennor anyoneelse inRespondent was going to help Bailey with his prob-lems with Local 302 7On May 24, 1974, after talking to Christilaw, Baileymade a number of phone calls He called Langberg of Lo-cal 302 and discussed the problem with him He thenplaced a call to the International Union in Washington,D C, but was unable to speak to anyone He called Millerfrom the State Labor Department who told him that therewas nothing he could do for himAt or about 2 p in that day, Bailey calledHansen Bai-ley reported to Hansen that Christilaw had told Bailey thatChristilaw was not going to send Bailey out again untilBailey had a paid-up card and that no one in Respondentwas going to help Bailey straighten out things with Local302 8 Hansen suggested that Bailey talk to Respondent'sbusiness manager, Bill DunnDuring the following 3 weeks, Bailey calledDunn six oreight tunes, but was unable to reach him Finally about 3weeks after his May 24 conversation with Hansen, Dunn'ssecretary told Bailey that Dunn was out of town Baileyreplied that if Dunn did not call back when he came backinto town, Dunn would have to talk to his attorney Baileyhung up and about 3 minutes later, Dunn called back andasked what was this about being sued Bailey said thatChristilaw had told Bailey that Christilaw was not going tosend Bailey out again until Bailey had a paid-up receipt 97These findings are based on the credited testimony of Bailey Christilawacknowledged in his testimony that he had a conversation with Bailey in thespring of 1974 in which he asked Bailey if Bailey had cleared up his duesproblem with Local 302 According to Chnstilaw, Bailey said that he hadnot Christilaw did not specifically deny that the conversation took place astestified to by Bailey, but he did aver that he did not at any time refuse todispatch Bailey because of Bailey's failure to pay Local 302 dues I creditBailey's version of the conversation8 Bailey also reported to Hansen That Bailey told Christilaw that Hansenwas working on Bailey's behalf trying to set up a repayment schedule withLangberg, that Bailey called Langberg and Langberg told Bailey that Lang-berg didn't make deals with anyone about payment on dues and that it allhad to be paid up before Bailey could be dispatched out of Local 302 or anyother local in the International, and that Langberg told Bailey that Christi-law had called and said that Bailey had lied to Christilaw by saying Baileywas a paid-up member, that Christilaw had dust found out Bailey was notand that Bailey was not going to go out until Bailey paid up with 302Hansen answered that Christilaw was a liar because everyone there knewthat Bailey was behind in his dues to Local 302 and that Hansen was tryingto help him get back on his feet9 Bailey also told Dunn that Bailey was behind in his dues to Local 302,but that he had to go to work to pay them, that Bailey had been dispatchedin the past, but that on May 24 Christilaw told Bailey that Bailey would not OPERATING ENGINEERS, LOCAL 370Dunn replied that Christilaw did not run the Union andthat he did Dunn also said that if Bailey's name came upon the list Bailey would go out Bailey then said "whydon't you call, tell Mr Chnstilaw this " Dunn then said"you or no one else tells me what to do in this damn union,son of a bitch sue me," and slammed the phone downBailey has not been sent out to work through the hiringhall since his referral of April 22, 1974 That job lastedabout 3 weeks Respondent's records show that he signedthe out-of-work list on May 16, 1974, and that he was re-moved from that list on August 30, 1974, for not signing inunder the 30-day rule He did not sign in again until Octo-ber 22, 1974, when it was suggested to him by an agent oftheGeneral Counsel that he do so He credibly testifiedthat even though he was aware of the 30-day rule, he didnot sign in between May 16 and October 22, 1974, becausehe thought that in the light of his conversation with Christi-law and Dunn,such a sign-m would be meaningless Aftersigning in on October 22, 1974, Bailey was removed fromthe out-of-work list under the 30-day rule on November 26,1974He signed again on December 2, 1974, and January2, 1975Bailey has paid all dobie fees (fees for the use of thehiring hall) that were required of himB Analysis and ConclusionsAn exclusive hiring hall giNes a great deal of authorityover the hiring process to a Union, but such authority isnot in itself violative of the Act 10 However, under such ahiring hall system, a union cannot lawfully refuse to referan applicant because of union considerations unless thatrefusal isbased on a valid union-security clause 11 A unionmay lawfully refuse to refer an applicant in a situationwhere that union could, pursuant to a lawful union-securi-ty clause, require immediate discharge of that employee forfailure to pay dues under a contract governing his employ-ment," but the applicant cannot be required to pay backdues for a period when dues were not validly required as acondition of employment 13 Referral cannot lawfully be re-fused because an applicant is not a member of or current inhis dues with a sister local of the same International as thego out again until Bailey had a paid-up receipt, that Bailey called WhiteyLangberg and Langberg told Bailey that Bailey would have to be a paid-upmember before Bailey was dispatched,and that Langberg also told Baileythat Christilaw had called Langberg and said that Bailey had lied to Christ]-law in saying that Bailey was a paid up member of 302 and that Christilawwas not going to dispatch Bailey again until Bailey was a paid-up member10Local 357, International Brotherhood of Teamsters, ChauffeursWarehousemenand Helpers of America [Los Angeles Seattle Motor Express] vNLRB, 365 U S667 (1961)11SeafarersInternational Unionof North America,Atlantic,Gulf Lakes &InlandWaters District, AFL-CIO (Isthmian Lines Inc)202 NLRB 657,enfd 496 F 2d 1363 (C A 5, 1974) In addition, referral may be conditionedon the payment of a reasonable nondiscriminatory hiring hall feeBostonCement Masons and Asphalt Layers Union No 534 (Duran Maguire EasternCorp),216 NLRB 568 (1975) Howeverthere is no such issue in this case asBailey paid all the dobie"fees required of himi2Mayfair Coat & Suit Co140 NLRB 1333 (1963)13CfFishermen& AlliedWorkers'UnionLocal 33 InternationalLongshoremen's and Warehousemen s Union (S G Guiseppe Fishing Inc)180 NLRB 851 (1970) enfd 448 F 2d 255 (C A 9 1971)645referring union 14 Where a union refuses to register or referan applicant because of improper union considerations, theGeneral Counsel need not prove that jobs were available atthe time of the request for referral 15In the instant case,on May 24, 1974,Respondent's busi-ness representative and dispatcher, Glenn H Christilaw,told Bailey that Bailey would not be dispatched from thehiring hall until he paid his back dues to Local 302 Fromthat time on Bailey was not dispatched from the hiringhallRespondent operated an exclusive hiring hall and itcould not lawfully refuse to refer Bailey on the ground thathe was not current in his dues to a sister local Respondent,through the testimony of Christilaw, contended that therewas no work available for Bailey to be sent to Such acontention,however, is not a valid defense under the casescited above The amount of work (if any) that Bailey wouldhave secured by referral from the hall, if he had been sentout without any consideration of his dues obligations toLocal 302, is a matter to be considered in determing theamount ofbackpay dueBailey was on the out-of-work list from May 16, 1974,untilAugust 30, 1974, when he was removed under the30-day rule However, I find that Respondent's removal ofBailey from the out-of-work list did not end Respondent'scontinuingliabilityThesame is true for the time he wasremoved from the out-of-work list between November 26,1974, and December 2, 1974 Christilaw had made it clearto Bailey that Bailey would not be sent out of the hall andthe law does not require a wronged party to go throughmeaningless acts as a condition for having the wrongremedied In about mid-June 1974,Respondent'sBusinessManager Dunn told Bailey that, if Bailey's name came upon the list, he would be sent out However, in the entirecontext of that conversation, it was clear that Dunn had nointention of reversing Christilaw's decision not to send Bai-ley outWhen Bailey asked Dunn to call Christilaw, Dunnanswered, "you or no one else tells me what to do in thisdamn union, son of a bitch, sue me," and slammed thephone down Bailey reasonably assumed from Dunn'swords that Dunn was not going to help himI find that, by refusing to refer Bailey to employmentthrough its exclusive hiring hall on and after May 24, 1974,because Bailey was not current in his dues with Local 302,Respondent violated Section 8(b)(1)(A) and (2) of the Act14CfInternational Brotherhood of ElectricalWorkers, AFL-CIO, Local648 (Foothill Electrical Corporation)182 NLRB 66 (1970), enfd 440 F 2d1184 (C A 6, 1971),international Brotherhood of ElectricalWorkers, AFL-CIO Local 82(NationalElectrical ContractorsAssociation,Dayton,OhioChapter),182 NLRB 59 (1970), enfd 440 F 2d 1184 (CA 6, 1971)tUtility and Industrial Construction Company and Local 1076,International Laborers Union of North America AFL-CIO214 NLRB 1053 (1974), andcasescited therein In theUtility and Industrial Construction Companycasethe Board heldThe Administrative Law Judge reasoned that,because the Respondent Company never again requested any employees from the Respon-dent Union s referral system, the violation was merely a theoretical oneand dismissed the allegations of the complaint in regard thereto Thisconclusion must be rejectedWe have consistently held that to establisha violation it is unnecessary to show that jobs were available at thetime of the request for referral The stated reason for the Union s refus-al to register and refer was nonmembership Hence, we find that byrefusingto register and refer[the applicant],theRespondentUnion violatedSection 8(b)(1)(A) and 8(b)(2) of the Act 646DECISIONSOF NATIONALLABOR RELATIONS BOARDIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent,as set forth in section III,above, occurring in connection with the business opera-tions of the Employer set forth in section I, above, have aclose,intimate,and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerceV THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(1)(A)and (2)of the Act,I shall recommend that it be ordered tocease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the ActI shall also recommend that Respondent make Baileywhole for any loss of earnings suffered on and after May24, 1974,by reason of Respondent'sunlawful refusal torefer him to work The amount of backpay shall be com-puted in accordance with the formula set forth in FWWoolworth Company,90 NLRB 289 (1950),with interest at6 percent as provided inIsis Plumbing & Heating Co,138NLRB 716 (1962)It is recommended that Respondent beordered to make Bailey whole for any rights he would haveaccrued from any employment relationship improperlyforeclosed him through Respondent'sunlawful conductand that Respondent credit Bailey with the hours he wouldhave worked but for the discrimination,in determining hiseligibility for class A status in the hiring hall referral sys-temAs the unlawful conduct of Respondent indicates a pur-pose to limit the lawful rights of applicants for employ-ment,and the danger of its continued further commissionis reasonably foreseen,I shall also recommend that Re-spondent be ordered to cease and desist from operating itsexclusive hiring hall in such a manner as to cause or at-tempt to cause any employer subject to the Board's juris-diction to deny employment to any employee or applicantfor employment because of lack of union membership orpayment of union dues, except to the extent permitted bySection 8(a)(3) of the ActIt is recommended that Respondent be ordered to pre-serve and,upon request,make available to the Board or itsagents,for examination and copying,all records pertainingto employment through its hiring hall and all records rele-vant and necessary for compliance with this recommendedOrderCONCLUSIONS OF LAW1The Employer and its member-employers are employ-ers engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act2Respondent and Local 302 are labor organizationswithin the meaning of Section 2(5) of the Act3By refusing to refer Bailey to employment through itsexclusive hiring hall on and after May 24, 1974, becauseBailey owed dues to Local 302, Respondent violated Sec-tion 8(b)(1)(A) and(2) of the Act4The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the ActUpon the foregoing findings of fact,conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommendedORDER 16Respondent,InternationalUnion of Operating Engi-neers LocalNo 370, AFL-CIO,itsofficers,agents, andrepresentatives, shallICease and desist from(a)Refusing to refer Ernest Bailey to employmentthrough its exclusive hiring hall because Bailey owes duesto International Union of Operating Engineers Local No302, AFL-CIO(b)Operating its exclusive hiring hall in such a manneras to cause or attempt to cause any employer subject to thejurisdiction of the National Labor Relations Board to denyemployment to any employee or applicant for employmentbecause of lack of union membership or payment of uniondues, except to the extent permitted by Section 8(a)(3) ofthe Act(c) In any like or related manner restraining or coercingemployees in the excercise of rights guaranteed to them inSection 7 of the Act2Take the following affirmative action necessary to ef-fectuate the policies of the Act(a)Make whole Ernest Bailey for any loss of pay orother benefits he may have suffered as a result of its unlaw-ful refusal to refer him to work,in the manner set forth inthe section of this Decision entitled"The Remedy "(b)Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all rec-ords pertaining to employment through its hiring hall andall records relevant and necessary for compliance with thisrecommended Order(c)Post at its business offices, hiring hall, and meetingplaces, copies of the attached notice marked"Appen-dix " 17 Copies of said notice on forms provided by theRegional Director for Region 19, after being duly signedby Respondent's authorized representative,shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices to mem-bers are customarily posted Reasonable steps shall be tak-en by Respondent to insure that notices are not altered,defaced,or covered by any other material16 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes17 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " OPERATING ENGINEERS, LOCAL 370647(d)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewithAPPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the Umted States GovernmentTo all job applicants using our hiring hall, whether or notmembers of International Union of Operating EngineersLocal No 370, AFL-CIOWE WILL NOT refuse to refer Ernest Bailey to employ-ment through our exclusive hiring hall because Baileyowes dues to International Union of Operating Engi-neers Local No 302, AFL-CIOWE WILL NOT operate our exclusive hiring hall insuch a manner as to cause or attempt to cause anyemployer subject to the jurisdiction of the NationalLabor Relations Board to deny employment to anyemployee or applicant for employment because oflack of union membership or payment of union dues,except to the extent permitted by Section 8(a)(3) of theActWE WILL make Ernest Bailey whole for any loss ofpay or other benefits he may have suffered as a resultof our refusal to refer him to workWE WILL NOT, in any similar manner, restrain orcoerce employeesINTERNATIONALUNION OFOPERATING ENGINEERSLOCAL No 370, AFL-CIO